DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant Arguments/Remarks Made in an Amendment
1.	This office action is in response to Applicant’s Argumenta/Remarks Made in an Amendment filed on 02/02/2021. 
For record only
2.	There were typo errors in the Final Rejection mailed on 12/30/2020:
“6. 	Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2009/0309212 Al) in view of Wang (US 2019/0157206 Al)”.
	It should be 102 Rejection as follows:	


5-.	Claim(s) 8 – 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2019/0157206 Al).
Allowable Subject Matter
3.	Claims 8 – 27 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: Applicants indicate in the REMARKS filed on 02/20/2021 that “Wang was not published until May 23, 2019, which is after the current application’s priority date of May 21, 2018. Additionally, as evidenced by the attached Statement of Common Ownership, both the current application and Wang were owned by, or subject to an obligation of assignment, to a common assignee”. Accordingly, claims 8 – 27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 2, 2021